


110 HR 85 RS: Energy Technology Transfer

U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 360
		110th CONGRESS
		1st Session
		H. R. 85
		[Report No. 110–162]
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 13, 2007
			Received; read twice and referred to the Committee on
			 Energy and Natural Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To provide for the establishment of centers
		  to encourage demonstration and commercial application of advanced energy
		  methods and technologies.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Technology Transfer
			 Act.
		2.Energy technology
			 transferSection 917 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16197) is amended to
			 read as follows:
			
				917.Advanced Energy
				Technology Transfer Centers
					(a)GrantsNot later than 18 months after the date of
				enactment of the Energy Technology Transfer Act, the Secretary shall make
				grants to nonprofit institutions, State and local governments, cooperative
				extension services, or institutions of higher education (or consortia thereof),
				to establish a geographically dispersed network of Advanced Energy Technology
				Transfer Centers, to be located in areas the Secretary determines have the
				greatest need of the services of such Centers. In making awards under this
				section, the Secretary shall—
						(1)give priority to
				applicants already operating or partnered with an outreach program capable of
				transferring knowledge and information about advanced energy efficiency methods
				and technologies;
						(2)ensure that, to
				the extent practicable, the program enables the transfer of knowledge and
				information—
							(A)about a variety of
				technologies; and
							(B)in a variety of
				geographic areas;
							(3)give preference to
				applicants that would significantly expand on or fill a gap in existing
				programs in a geographical region; and
						(4)consider the special needs and
				opportunities for increased energy efficiency for manufactured and site-built
				housing, including construction, renovation, and retrofit.
						(b)ActivitiesEach
				Center shall operate a program to encourage demonstration and commercial
				application of advanced energy methods and technologies through education and
				outreach to building and industrial professionals, and to other individuals and
				organizations with an interest in efficient energy use. Funds awarded under
				this section may be used for the following activities:
						(1)Developing and
				distributing informational materials on technologies that could use energy more
				efficiently.
						(2)Carrying out
				demonstrations of advanced energy methods and technologies.
						(3)Developing and
				conducting seminars, workshops, long-distance learning sessions, and other
				activities to aid in the dissemination of knowledge and information on
				technologies that could use energy more efficiently.
						(4)Providing or
				coordinating onsite energy evaluations, including instruction on the
				commissioning of building heating and cooling systems, for a wide range of
				energy end-users.
						(5)Examining the
				energy efficiency needs of energy end-users to develop recommended research
				projects for the Department.
						(6)Hiring experts in
				energy efficient technologies to carry out activities described in paragraphs
				(1) through (5).
						(c)ApplicationA
				person seeking a grant under this section shall submit to the Secretary an
				application in such form and containing such information as the Secretary may
				require. The Secretary may award a grant under this section to an entity
				already in existence if the entity is otherwise eligible under this section.
				The application shall include, at a minimum—
						(1)a description of
				the applicant’s outreach program, and the geographic region it would serve, and
				of why the program would be capable of transferring knowledge and information
				about advanced energy technologies that increase efficiency of energy
				use;
						(2)a description of
				the activities the applicant would carry out, of the technologies that would be
				transferred, and of any other organizations that will help facilitate a
				regional approach to carrying out those activities;
						(3)a description of
				how the proposed activities would be appropriate to the specific energy needs
				of the geographic region to be served;
						(4)an estimate of the
				number and types of energy end-users expected to be reached through such
				activities; and
						(5)a description of
				how the applicant will assess the success of the program.
						(d)Selection
				criteriaThe Secretary shall award grants under this section on
				the basis of the following criteria, at a minimum:
						(1)The ability of the
				applicant to carry out the proposed activities.
						(2)The extent to
				which the applicant will coordinate the activities of the Center with other
				entities as appropriate, such as State and local governments, utilities,
				institutions of higher education, and National Laboratories.
						(3)The
				appropriateness of the applicant’s outreach program for carrying out the
				program described in this section.
						(4)The likelihood
				that proposed activities could be expanded or used as a model for other
				areas.
						(e)Cost-sharingIn
				carrying out this section, the Secretary shall require cost-sharing in
				accordance with the requirements of section 988 for commercial application
				activities.
					(f)Duration
						(1)Initial grant
				periodA grant awarded under this section shall be for a period
				of 5 years.
						(2)Initial
				evaluationEach grantee under this section shall be evaluated
				during its third year of operation under procedures established by the
				Secretary to determine if the grantee is accomplishing the purposes of this
				section described in subsection (a). The Secretary shall terminate any grant
				that does not receive a positive evaluation. If an evaluation is positive, the
				Secretary may extend the grant for 3 additional years beyond the original term
				of the grant.
						(3)Additional
				extensionIf a grantee receives an extension under paragraph (2),
				the grantee shall be evaluated again during the second year of the extension.
				The Secretary shall terminate any grant that does not receive a positive
				evaluation. If an evaluation is positive, the Secretary may extend the grant
				for a final additional period of 3 additional years beyond the original
				extension.
						(4)LimitationNo
				grantee may receive more than 11 years of support under this section without
				reapplying for support and competing against all other applicants seeking a
				grant at that time.
						(g)ProhibitionNone
				of the funds awarded under this section may be used for the construction of
				facilities.
					(h)DefinitionsFor
				purposes of this section:
						(1)Advanced energy
				methods and technologiesThe term advanced energy methods
				and technologies means all methods and technologies that promote energy
				efficiency and conservation, including distributed generation technologies, and
				life-cycle analysis of energy use.
						(2)CenterThe
				term Center means an Advanced Energy Technology Transfer Center
				established pursuant to this section.
						(3)Distributed
				generationThe term distributed generation means an
				electric power generation technology, including photovoltaic, small wind, and
				micro-combined heat and power, that serves electric consumers at or near the
				site of production.
						(4)Cooperative
				extensionThe term Cooperative Extension means the
				extension services established at the land-grant colleges and universities
				under the Smith-Lever Act of May 8, 1914.
						(5)Land-grant
				colleges and universitiesThe term land-grant colleges and
				universities means—
							(A)1862 Institutions
				(as defined in section 2 of the Agricultural Research, Extension, and Education
				Reform Act of 1998 (7
				U.S.C. 7601));
							(B)1890 Institutions
				(as defined in section 2 of that Act); and
							(C)1994 Institutions
				(as defined in section 2 of that Act).
							(i)Authorization of
				appropriationsIn addition to
				amounts otherwise authorized to be appropriated in section 911, there are
				authorized to be appropriated for the program under this section such sums as
				may be
				appropriated.
					.
		
	
		September 17, 2007
		Reported without amendment
	
